
	
		III
		111th CONGRESS
		2d Session
		S. RES. 410
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2010
			Mr. Bayh (for himself,
			 Mr. Lugar, Mr.
			 Crapo, Mr. Merkley,
			 Mr. Schumer, Mr. Voinovich, and Mr.
			 Wyden) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		
			May 14, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting and recognizing the goals and
		  ideals of RV Centennial Celebration Month to commemorate 100
		  years of enjoyment of recreation vehicles in the United States.
		  
	
	
		Whereas 1910 marks the first year of mass-produced,
			 manufactured, motorized campers and camping trailers;
		Whereas 1 in 12 households in the United States own a
			 recreation vehicle (referred to in this preamble as an RV), and
			 over 30,000,000 RV enthusiasts take part in this affordable and environmentally
			 friendly form of vacationing;
		Whereas RV vacations allow families in the United States
			 to build stronger relationships, explore the great outdoors, and take part in
			 healthy activities;
		Whereas this homegrown industry, including RV
			 manufacturers, suppliers, dealers, and campgrounds, employs hundreds of
			 thousands of people in good-paying jobs across all 50 States;
		Whereas traveling in an RV offers the freedom, comfort,
			 and flexibility to see all parts of the United States, from historic landmarks
			 and National Parks to local campgrounds and sporting events; and
		Whereas the 100th anniversary of the introduction of the
			 RV into the marketplace in the United States will be celebrated June 7, 2010,
			 at the RV/MH Hall of Fame in Elkhart, Indiana: Now, therefore, be it
		
	
		That the Senate—
			(1)supports and
			 recognizes the goals and ideals of RV Centennial Celebration
			 Month to commemorate 100 years of enjoyment of recreation vehicles in
			 the United States; and
			(2)encourages the
			 people of the United States to celebrate this anniversary by taking part in
			 recreation vehicle vacations.
			
